ORDER
On January 10,1994, the Honorable James H. O’Keefe notified this Court that he would not seek re-election to District Judgeship No. 2 in the Northeast Judicial District with chambers in Grafton, thus creating a vacancy as of January 1, 1995, under Section 27-05-02.1(4), N.D.C.C.
Section 27-05-02.1, N.D.C.C., requires a decision by the Supreme Court within 90 days after notification of a district court vacancy, and requires an order that:
a. the vacancy be filled; or,
b. the vacant office be transferred; or,
c. the vacant office be abolished.
A hearing on the vacancy was held before the Honorable Vernon R. Pederson, Surrogate Judge, sitting as a Hearing Officer, in Grafton on February 18, 1994. Consultation with judges and attorneys of the Northeast Judicial District took place in the Supreme Court Courtroom on March 2, 1994.
This order is based on the determination that the office is not necessary for effective judicial administration only when considered in the context of the mandáted reduction in the number of judges required by Section 27-05-01(2), N.D.C.C.
IT IS THEREFORE ORDERED, that Judgeship No. 2 at Grafton in the Northeast Judicial District'be abolished as of January 1, 1995; that an election for this office not be held; and that this office not appear on either the primary or general election ballot in North Dakota.
/s/ Gerald W. VandeWalle, Chief Justice
/s/ Herbert L. Meschke, Justice
/s/ Beryl L. Levine, Justice
/s/ William A. Neumann, Justice
/s/ Dale V. Sandstrom, Justice